DETAILED ACTION
This office action is in response to application filed on December 5, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2020 and 05/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0004]: Language “Typical DHDs involve a combination of percussive and rotational movement of the drill bit to drill or chip away at rock and are often referred to as “hammer drills”” should read “Typical DHDs involve a combination of percussive and rotational movement of the drill bit to drill or chip away 
[0004]: Language “In other words, rotation of the DHD merely serves to rotationally index the drill bit to fresh rock areas after the drill bit impacts the rock surface, rather then to impart shear cutting forces to the rock surface” should read “In other words, rotation of the DHD merely serves to rotationally index the drill bit to fresh rock areas than to impart shear cutting forces to the rock surface”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A method for maintaining a target rotation speed RS of a hammer drill apparatus in a drilling operation, wherein the drilling operation is carried out by a drilling rig having a drill motor and [[a]] the hammer drill apparatus; the hammer drill apparatus having a reference penetration rate PR for a hammer drill bit, a bit diameter Dbit, a bit button diameter Dbutton, and a hammer frequency HF; the method comprising: 
choosing [[a]] the reference penetration rate PR for the hammer drill bit;
measuring the hammer frequency HF; 
computing a starting depth-of-cut DOC for the hammer drill bit equal to PR / (HF * Dbutton / (Dbit * π); 
measuring an actual penetration rate PRm of the hammer drill bit; 
computing [[a]] the target rotation speed RS for the hammer drill apparatus equal to PRm / DOC; and, 
sending a command to actuate the drill motor at the target rotation speed RS”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  

“The method of claim 1, wherein measuring the actual penetration rate PRm of the hammer drill bit comprises taking a time derivative of a position of the hammer drill apparatus”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein the position of the hammer drill apparatus is measured by a rotary encoder”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein the measuring .
Appropriate correction is required.
  
Claim 5 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein an output of an accelerometer”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein the drilling rig further comprises a supply of bit air pressure; and wherein measuring comprises measuring fluctuations in bit air pressure corresponding to the hammer frequency HF”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein the target rotation speed RS is limited between maximum and minimum target rotation speeds”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“A method for maintaining a target rotation speed RS of a hammer drill apparatus in a drilling operation, wherein the drilling operation is carried out by a drilling rig having a drill motor and a hammer drill apparatus; the hammer drill apparatus having a bit rotation speed RS, a bit diameter Dbit, a bit button diameter Dbutton, and a hammer frequency HF; the method comprising: 
choosing a reference penetration rate PR for a hammer drill bit; 

computing a starting depth-of-cut DOC for the hammer drill bit equal to PR / (HF * Dbutton / (Dbit * π)); 
measuring an actual penetration rate PRm of the hammer drill bit; 
computing [[a]] the target rotation speed RS for the hammer drill apparatus equal to PRm / DOC; 
measuring an actual rotation speed RSa for the hammer drill apparatus; 
comparing the target rotation speed RS to the actual rotation speed RS; 
adjusting the actual rotation speed RSa of the hammer drill bit downward if RSa > RS; 
adjusting the actual rotation speed RSa of the hammer drill bit upward if RSa < RS; 
maintaining the actual a of the hammer drill apparatus if RSa = RS; 
continue measuring the hammer frequency HF”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 8, wherein measuring the actual penetration rate PRm of the hammer drill bit comprises taking a time derivative of a position of the hammer drill apparatus”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 9, wherein the position of the hammer drill apparatus is measured by a rotary encoder”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 8, wherein .
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 8, wherein an output of an accelerometer”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 8, wherein the drilling rig further comprises a supply of bit air pressure; and wherein measuring comprises measuring fluctuations in bit air pressure corresponding to the hammer frequency HF”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 8, wherein the target rotation speed RS is limited between maximum and minimum target rotation speeds”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language should read:
“A drilling machine for drilling through rock, the drilling machine comprising: 
a hammer drill bit;
the hammer drill bit further comprising a bit diameter, and bit buttons; 
the bit buttons further comprising a bit button diameter; 
a motor for rotating the hammer drill bit while causing the hammer drill bit to strike a rock face; 
a sensor for detecting a penetration rate of the hammer drill bit; 
a sensor for detecting a frequency of 
a computer operatively connected to the sensor for detecting the penetration rate of the hammer drill bit, and further connected to the sensor for detecting the frequency of the striking of the hammer drill bit; 
motor for rotating the hammer drill bit;
the computer programmed to: 
compute an actual depth of cut of the hammer drill bit from the , the bit button diameter, the penetration rate of the hammer drill bit and the frequency of the striking of the hammer drill bit; 
compute a target rotation speed from the 
a rotation speed of the hammer drill bit to maintain the rotation speed of the hammer drill bit equal to the .
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language should read:
“The drilling machine of claim 15, wherein the sensor for detecting the penetration rate of the hammer drill bit is a rotary encoder”.
Appropriate correction is required.
  
Claim 17 is objected to because of the following informalities:  
Claim language should read:
“The drilling machine of claim 15, wherein the sensor for detecting the frequency of the striking of the hammer drill bit comprises an acoustic detector”.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language should read:
“The drilling machine of claim 15, wherein the sensor for detecting the frequency of the striking of the hammer drill bit comprises an accelerometer”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read:
“The drilling machine of claim 15, wherein the drilling machine further comprises a source of bit air pressure; the sensor for detecting the frequency of the striking of the hammer drill bit comprising a detector of fluctuations in bit air pressure”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language should read:
“The drilling machine of claim 15, wherein the computer further comprises a database of drilling parameters”.
Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  
Claim language should read:
drilling machine of claim 15, wherein the computer further comprises a database; the database storing maximum and minimum bit rotation speeds; the computer further programmed to limit the target rotation speed between maximum and minimum rotation speeds stored in the database”.
Appropriate correction is required.

Examiner’s Note
Claims 1-21 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Similarly, independent claims 8 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.
Regarding the dependent claims 2-7, 9-14 and 16-21, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Becu (US 6502650 B1) teaches:
A hammer drill apparatus (Fig. 1A, item 10) in a drilling operation (col. 1, lines 6-7; col. 2, lines 10-12: a percussive down-the-hole hammer is used for rock drilling) where the drilling operation is carried out by a drilling rig having a drill motor (col. 4, lines 53-65: hammer is rotated via the drill string while crushing rock material, examiner interprets the rotation of the hammer to imply the use of a motor) and a hammer drill apparatus (Fig. 1A, item 10); the hammer drill apparatus having a bit diameter Dbit (Fig. 2, item D; col. 3, lines44-46: drill bit has an outer diameter), and a bit button diameter Dbutton (col. 3, lines 24-27: drill bit includes buttons, which are interpreted to have a particular measurement (e.g., diameter)). 

Regarding the hammer drill apparatus having a bit penetration rate PR, and a hammer frequency HF, Stroemdahl (EP 0112810 A2, IDS record) teaches:
	“The impact velocity and impact frequency of the hammer piston of a percussion rock drill are varied in incremental steps in order to find the maximum penetration rate. The frequency and impact velocity are so varied that the impact power is kept substantially constant all the time” (Abstract: maximum penetration rate is achieved by incrementing impact velocity and impact frequency of the hammer piston of a percussion rock drill); and
“The penetration rate of the drill stem 9 is sensed by the flow meter 80 as the oil flow to the feed motor 7 and the microcomputer 83 is programmed to control the stroke length of the hammer piston 13 by controlling the position of the control pin 48 through the converter 81” (p. 6, par. 2: penetration rate of the drill is sensed by a flow meter).

Rogers (US 4195699 A) teaches:
	“A searching method for optimizing the rate of penetration of a drill into a given medium based upon the two drilling parameters of thrust and speed of revolution. Preset base values of both parameters are input into the drilling control mechanism at the start of the process. Thereafter, based upon readings from an automatic penetration rate calculator, incremental changes are automatically made to one of the parameters, the other being held constant, until a maximized rate of penetration is established. Subsequently, the other parameter, previously held constant, is changed until a new maximized penetration rate is found. This optimized penetration rate searching is continuously and automatically effected until the drilling process is completed” (Abstract: optimization of rate of penetration of a drill is achieved by using preset values of thrust and speed of revolution, and independently adjusting these parameters until an optimal rate of penetration is achieved, with the process being continuously repeated during operation).

Rogers (US 4165789 A, IDS record) teaches:
optimization of rate of penetration of a drill is achieved by using preset values of thrust and speed of revolution, and independently adjusting these parameters until an optimal rate of penetration is achieved, with the process being continuously repeated during operation).

Lamine (US 5720355 A) teaches:
	“According to another advantage of the present invention, the variations in the speed of rotation and/or the movement of bit 1 itself can also be measured with at least one accelerometer 4, as explained in detail hereinafter. The combination of the resistance and acceleration measurements thus obtained may then be used to adjust the above mentioned drilling controls while the measurements are being taken and/or during subsequent drilling operations” (col. 13, lines 21-28: accelerometers are used to measure speed of rotation of the bit as well as movement, with this information being combined with resistance data and used to adjust drilling controls).

Uotila (US 9951616 B2) teaches:
	“A method for controlling an automated drilling process on a work machine includes the steps of obtaining, from at least one input, data determining operations of the work machine; generating reference data based on the data determining previous operations of the work machine in substantially the same area; detecting a region of interest in the reference data; and controlling, in response to the work machine or its drilling process approaching a point corresponding to the region of interest in the reference data, the work machine to provide an operator with an option to manually assist the operations of the work machine at the point” (Abstract: control of an automated drilling process is based on reference data and operations of the work machine approaching the reference data).

Ringer (US 9574432 B2) teaches:
	“The invention provides a method of optimizing the rate of penetration of a hydraulically or pneumatically powered rotor and stator driven drill as it drills a wellbore into the earth, the method comprising: (a) measuring a first set of rotor and stator operating parameters including the weight applied to the drill bit, the speed of rotation of the rotor and rotor torque for a first period of time, (b) generating a first set of relationships from the first set of operating parameters to enable the rotor speed and rotor torque to be predicted over a range of operating parameter values, (c) determining the rate of penetration for the first period of time from measurements of weight applied to the bit and rotation speed of the bit, (d) determining whether any other combination of optimization of rate of penetration of a rotor driven drill is based on measuring operating parameters such as speed of rotation of the rotor and generating relationships between operating parameters).

Mattero (US 5458207 A) teaches:
	“A method for optimizing rock drilling, wherein the drilling is adjusted by means of one or more adjustable parameters such as the feed rate and the rotation rate” (Abstract: optimization of rock drilling (optimum penetration rate) is achieved by adjusting feed rate and rotation rate).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for maintaining a rotation speed RS of a hammer drill apparatus in a drilling operation where the drilling operation is carried out by a drilling rig having a drill motor and a hammer drill apparatus; the hammer drill apparatus having a bit penetration rate PR, a bit diameter Dbit, a bit button diameter Dbutton, and a hammer frequency HF; the method comprising: 
choosing a reference penetration rate PR for the hammer drill bit;
measuring the hammer frequency HF; 
button / (Dbit * π); 
measuring the actual penetration rate PRm of the hammer drill bit; 
computing a target rotation speed RS for the hammer drill bit equal to PRm / DOC; and, 
sending a command to actuate the drill motor at the target rotation speed”. 

Regarding claim 8. 
Becu (US 6502650 B1) teaches:
A hammer drill apparatus (Fig. 1A, item 10) in a drilling operation (col. 1, lines 6-7; col. 2, lines 10-12: a percussive down-the-hole hammer is used for rock drilling) where the drilling operation is carried out by a drilling rig having a drill motor (col. 4, lines 53-65: hammer is rotated via the drill string while crushing rock material, examiner interprets the rotation of the hammer to imply the use of a motor) and a hammer drill apparatus (Fig. 1A, item 10); the hammer drill apparatus having a bit diameter Dbit (Fig. 2, item D; col. 3, lines44-46: drill bit has an outer diameter), and a bit button diameter Dbutton (col. 3, lines 24-27: drill bit includes buttons, which are interpreted to have a particular measurement (e.g., diameter)). 

Regarding the hammer drill apparatus having a bit penetration rate PR, and a hammer frequency HF, Stroemdahl (EP 0112810 A2, IDS record) teaches:
	“The impact velocity and impact frequency of the hammer piston of a percussion rock drill are varied in incremental steps in order to find the maximum penetration rate. maximum penetration rate is achieved by incrementing impact velocity and impact frequency of the hammer piston of a percussion rock drill); and
“The penetration rate of the drill stem 9 is sensed by the flow meter 80 as the oil flow to the feed motor 7 and the microcomputer 83 is programmed to control the stroke length of the hammer piston 13 by controlling the position of the control pin 48 through the converter 81” (p. 6, par. 2: penetration rate of the drill is sensed by a flow meter).

Rogers (US 4195699 A) teaches:
	“A searching method for optimizing the rate of penetration of a drill into a given medium based upon the two drilling parameters of thrust and speed of revolution. Preset base values of both parameters are input into the drilling control mechanism at the start of the process. Thereafter, based upon readings from an automatic penetration rate calculator, incremental changes are automatically made to one of the parameters, the other being held constant, until a maximized rate of penetration is established. Subsequently, the other parameter, previously held constant, is changed until a new maximized penetration rate is found. This optimized penetration rate searching is continuously and automatically effected until the drilling process is completed” (Abstract: optimization of rate of penetration of a drill is achieved by using preset values of thrust and speed of revolution, and independently adjusting these parameters until an optimal rate of penetration is achieved, with the process being continuously repeated during operation).

Rogers (US 4165789 A, IDS record) teaches:
	“An apparatus employed in the searching of the optimized rate of penetration of a drill into a given medium based upon the two drilling parameters of thrust and speed of revolution. Preset base values of both parameters are input into the drilling control mechanism at the start of drilling. Thereafter, based upon readings from an automatic penetration rate calculator, the apparatus effects automatic incremental changes to one of the parameters, the other being held constant, until a maximized rate of penetration is established. Subsequently, the other parameter, previously held constant, is changed until a new maximized penetration rate is found. This optimized penetration rate searching is continuously and automatically effected until the drilling process is completed” (Abstract: optimization of rate of penetration of a drill is achieved by using preset values of thrust and speed of revolution, and independently adjusting these parameters until an optimal rate of penetration is achieved, with the process being continuously repeated during operation).

Lamine (US 5720355 A) teaches:
	“According to another advantage of the present invention, the variations in the speed of rotation and/or the movement of bit 1 itself can also be measured with at least one accelerometer 4, as explained in detail hereinafter. The combination of the resistance and acceleration measurements thus obtained may then be used to adjust the above mentioned drilling controls while the measurements are being taken and/or during subsequent drilling operations” (col. 13, lines 21-28: accelerometers are used to measure speed of rotation of the bit as well as movement, with this information being combined with resistance data and used to adjust drilling controls).

Uotila (US 9951616 B2) teaches:
	“A method for controlling an automated drilling process on a work machine includes the steps of obtaining, from at least one input, data determining operations of the work machine; generating reference data based on the data determining previous operations of the work machine in substantially the same area; detecting a region of interest in the reference data; and controlling, in response to the work machine or its drilling process approaching a point corresponding to the region of interest in the reference data, the work machine to provide an operator with an option to manually assist the operations of the work machine at the point” (Abstract: control of an automated drilling process is based on reference data and operations of the work machine approaching the reference data).

Ringer (US 9574432 B2) teaches:
	“The invention provides a method of optimizing the rate of penetration of a hydraulically or pneumatically powered rotor and stator driven drill as it drills a wellbore into the earth, the method comprising: (a) measuring a first set of rotor and stator operating parameters including the weight applied to the drill bit, the speed of rotation of the rotor and rotor torque for a first period of time, (b) generating a first set of relationships from the first set of operating parameters to enable the rotor speed and rotor torque to be predicted over a range of operating parameter values, (c) determining the optimization of rate of penetration of a rotor driven drill is based on measuring operating parameters such as speed of rotation of the rotor and generating relationships between operating parameters).

Mattero (US 5458207 A) teaches:
	“A method for optimizing rock drilling, wherein the drilling is adjusted by means of one or more adjustable parameters such as the feed rate and the rotation rate” (Abstract: optimization of rock drilling (optimum penetration rate) is achieved by adjusting feed rate and rotation rate).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for maintaining a rotation speed of a hammer drill apparatus in a drilling operation where the drilling operation is carried out by a drilling rig having a drill motor and a hammer drill apparatus; the hammer drill apparatus having a bit rotation speed RS, a bit diameter Dbit, a bit button diameter Dbutton, and a hammer frequency HF; the method comprising: 
button / (Dbit * π)); 
measuring the actual penetration rate PRm of the hammer drill bit; 
computing a target rotation speed RS for the hammer drill bit equal to PRm / DOC; 
measuring the actual rotation speed RSa; 
comparing the target rotation speed RS to the actual rotation speed RS; 
adjusting the rotation speed RS of the hammer drill bit downward if RSa > RS; 
adjusting the rotation speed RS of the hammer drill bit upward if RSa < RS; 
maintaining the bit rotation speed RS of the hammer drill bit if RSa = RS; 
returning control to the step of measuring the hammer frequency HF”.  

Regarding claim 15.
Becu (US 6502650 B1) teaches:
A drilling machine (Fig. 1A, item 10) for drilling through rock (col. 1, lines 6-7; col. 2, lines 10-12: a percussive down-the-hole hammer is used for rock drilling), the drilling machine comprising: 
a hammer drill bit (Fig. 1A, item 13; col. 2, lines 22-25: a drill bit is part of the percussive down-the-hole hammer);
the hammer drill bit further comprising a bit diameter (Fig. 2, item D; col. 3, lines44-46: drill bit has an outer diameter), and bit buttons (Fig. 2, item 73; col. 3, lines 24-27: drill bit includes buttons); 
drill bit includes buttons, which are interpreted to have a particular measurement (e.g., diameter)); 
a motor for rotating the hammer drill bit while causing the hammer drill bit to strike a rock face (col. 4, lines 53-65: hammer is rotated via the drill string while crushing rock material, examiner interprets the rotation of the hammer to imply the use of a motor).

Regarding a sensor for detecting the penetration rate of the hammer drill bit; a sensor for detecting the frequency of the striking of the hammer drill bit; a computer operatively connected to the sensor for detecting the penetration rate of the hammer drill bit, and further connected to the sensor for detecting the frequency of the striking on the hammer drill bit; the computer further connected to the means for rotating the hammer drill bit, Stroemdahl (EP 0112810 A2, IDS record) teaches:
	“The impact velocity and impact frequency of the hammer piston of a percussion rock drill are varied in incremental steps in order to find the maximum penetration rate. The frequency and impact velocity are so varied that the impact power is kept substantially constant all the time” (Abstract: maximum penetration rate is achieved by incrementing impact velocity and impact frequency of the hammer piston of a percussion rock drill); and
“The penetration rate of the drill stem 9 is sensed by the flow meter 80 as the oil flow to the feed motor 7 and the microcomputer 83 is programmed to control the stroke length of the hammer piston 13 by controlling the position of the control pin 48 through the converter 81” (p. 6, par. 2: penetration rate of the drill is sensed by a flow meter).

Rogers (US 4195699 A) teaches:
	“A searching method for optimizing the rate of penetration of a drill into a given medium based upon the two drilling parameters of thrust and speed of revolution. Preset base values of both parameters are input into the drilling control mechanism at the start of the process. Thereafter, based upon readings from an automatic penetration rate calculator, incremental changes are automatically made to one of the parameters, the other being held constant, until a maximized rate of penetration is established. Subsequently, the other parameter, previously held constant, is changed until a new maximized penetration rate is found. This optimized penetration rate searching is continuously and automatically effected until the drilling process is completed” (Abstract: optimization of rate of penetration of a drill is achieved by using preset values of thrust and speed of revolution, and independently adjusting these parameters until an optimal rate of penetration is achieved, with the process being continuously repeated during operation).

Rogers (US 4165789 A, IDS record) teaches:
	“An apparatus employed in the searching of the optimized rate of penetration of a drill into a given medium based upon the two drilling parameters of thrust and speed of revolution. Preset base values of both parameters are input into the drilling control mechanism at the start of drilling. Thereafter, based upon readings from an automatic penetration rate calculator, the apparatus effects automatic incremental changes to one of the parameters, the other being held constant, until a maximized rate of penetration is optimization of rate of penetration of a drill is achieved by using preset values of thrust and speed of revolution, and independently adjusting these parameters until an optimal rate of penetration is achieved, with the process being continuously repeated during operation).

Lamine (US 5720355 A) teaches:
	“According to another advantage of the present invention, the variations in the speed of rotation and/or the movement of bit 1 itself can also be measured with at least one accelerometer 4, as explained in detail hereinafter. The combination of the resistance and acceleration measurements thus obtained may then be used to adjust the above mentioned drilling controls while the measurements are being taken and/or during subsequent drilling operations” (col. 13, lines 21-28: accelerometers are used to measure speed of rotation of the bit as well as movement, with this information being combined with resistance data and used to adjust drilling controls).

Uotila (US 9951616 B2) teaches:
	“A method for controlling an automated drilling process on a work machine includes the steps of obtaining, from at least one input, data determining operations of the work machine; generating reference data based on the data determining previous operations of the work machine in substantially the same area; detecting a region of control of an automated drilling process is based on reference data and operations of the work machine approaching the reference data).

Ringer (US 9574432 B2) teaches:
	“The invention provides a method of optimizing the rate of penetration of a hydraulically or pneumatically powered rotor and stator driven drill as it drills a wellbore into the earth, the method comprising: (a) measuring a first set of rotor and stator operating parameters including the weight applied to the drill bit, the speed of rotation of the rotor and rotor torque for a first period of time, (b) generating a first set of relationships from the first set of operating parameters to enable the rotor speed and rotor torque to be predicted over a range of operating parameter values, (c) determining the rate of penetration for the first period of time from measurements of weight applied to the bit and rotation speed of the bit, (d) determining whether any other combination of weight applied to bit and rotation speed of bit, provided by the relationships determined in step (b) are capable of providing a greater rate of penetration, and (e) adjusting at least one operating parameter to move the weight applied to bit and/or speed of rotation of bit towards the combination which provides a first greater rate of penetration” (Abstract: optimization of rate of penetration of a rotor driven drill is based on measuring operating parameters such as speed of rotation of the rotor and generating relationships between operating parameters).

Mattero (US 5458207 A) teaches:
	“A method for optimizing rock drilling, wherein the drilling is adjusted by means of one or more adjustable parameters such as the feed rate and the rotation rate” (Abstract: optimization of rock drilling (optimum penetration rate) is achieved by adjusting feed rate and rotation rate).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“the computer programmed to: 
compute the actual depth of cut of the hammer drill bit from the hammer drill bit diameter; the button diameter, the penetration rate of the hammer drill bit and the frequency of the striking of the hammer drill bit; 
compute a target rotation speed from the detected penetration rate of the hammer drill bit and the compute actual depth of cut of the hammer drill bit; and, 
to cause the motor for rotating the hammer drill bit to adjust the rotation speed of the hammer drill bit to maintain the rotation speed of the hammer drill bit equal to the computed target rotation speed”.  

Regarding claims 2-7, 9-14 and 16-21. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pettersson; Maria, US 20090044976 A1, Arrangement and method for controlling drilling parameters
Reference discloses controlling a percussive drilling by tightening torque and consequently controlling the rotational speed of the tool.
Pinckard; Mitchell D., US 6192998 B1, Method of and system for optimizing rate of penetration in drilling operations
Reference discloses optimization of bit rate of penetration as well as an optimum weight on bit.

This application is in condition for allowance except for the following formal matters: 
Specification
Claim Objections
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857